Citation Nr: 0621329	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-26 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as 
undiagnosed illness manifested by breathing problems.  

2.  Entitlement to service connection for eye problems, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993, including service in the Southwest Asia theater 
of operations during the Persian Gulf War.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
asthma, claimed as undiagnosed illness manifested by 
breathing problems; for undiagnosed illness manifested by eye 
problems; for irritable bowel syndrome; and for hearing loss, 
claimed as undiagnosed illness manifested by hearing loss.  
The veteran was subsequently awarded service connection for 
irritable bowel syndrome in April 2004.  

The veteran testified before the undersigned at the RO 
(Travel Board hearing) in February 2006.  A transcript of 
that hearing is of record.  At the hearing the veteran 
withdrew his claim for service connection for hearing loss.  
Therefore, this issue is no longer before the Board.  
38 C.F.R. § 20.204 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the February 2006 hearing, the veteran testified that he 
was receiving treatment for asthma at the VA Clinic in 
Stockton, California.  The claims file includes VA outpatient 
treatment records from the VA Northern California Health Care 
System Medical Center, the San Francisco VA Medical Center, 
and the Martinez Outpatient Clinic.  It does not appear that 
treatment records from the Stockton Clinic have been 
associated with the claims file.  Further, the claims file 
includes VA treatment records from November 2000 to July 
2004, but the July 2003 VA examiner made reference to 
treatment records from 1998 and 1999.  The veteran also 
testified that he was enrolled in vocational rehabilitation, 
however, no vocational rehabilitation records appear in the 
claims file.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  The Board commits 
remandable error if it does not obtain these records.  Id; 
see also 38 U.S.C.A. § 5103A(c) (West 2002) (requiring VA to 
obtain pertinent VA records).

With respect to the Persian Gulf War aspect of this appeal, 
the Board notes that service connection may be established 
for a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2006, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317(a)(1) (2005).  There is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs 
of illness.  Id.  

Service medical records indicate that the veteran was exposed 
to a large amount of smoke from the Burgan Oil fields for 
more than a week in February and March 1991.  The veteran has 
also testified that he was exposed to sandstorms during 
service.  VA examinations of record indicate asthma, a dry 
cough, dry eyes, and retinal holes, however, they do not 
include opinions as to the etiology of these conditions, or 
whether or not they are attributable to an undiagnosed 
illness.    

The claims for service connection must also be considered on 
a direct basis, i.e., it must also be determined if asthma or 
any other respiratory or eye disorder may be directly related 
to service.  Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  
The veteran testified in April 2006 that the problems with 
his breathing and his eyes had been ongoing since service.  
This testimony to a continuity of symptomatology serves to 
trigger VA's obligation to afford the veteran an examination 
to obtain an opinion as to etiology of the respiratory and 
eye conditions.  Duenas v. Principi, 18 Vet. App. 512 (2004).  

Accordingly, the case is REMANDED for the following action:

1.  Request VA vocational rehabilitation 
records and all clinical records showing 
treatment for respiratory or eye problems 
from 1993 to the present from the 
following VA facilities:  Northern 
California Health Care System Medical 
Center, San Francisco Medical Center, 
Stockton Clinic, Martinez Outpatient 
Clinic, and Oakland Outpatient Clinic.  
Associate these medical records with the 
claims folder.  

2.  After the above development is 
completed, schedule the veteran for a VA 
examination to determine the etiology of 
any respiratory disorder.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.

The examiner should opine whether it is 
at least as likely as not (a 50 percent 
probability or more) that any currently 
diagnosed asthma had its onset in service 
or is otherwise the result of service, to 
include sandstorms and/or smoke exposure.  

The examiner should state whether or not 
the veteran has any other respiratory 
symptomatology that cannot be attributed 
to any known clinical diagnosis.  The 
examiner should provide rationales for 
all opinions given.  

3.  Schedule the veteran for a VA 
examination to determine the etiology of 
any eye disorder.  The claims folder 
should be made available to the examiner 
for review prior to the examination and 
the examiner is requested to acknowledge 
such review in the examination report or 
in an addendum.

The examiner should provide a diagnosis 
for any eye disorder and provide a 
diagnosis as to whether it is at least as 
likely as not (a 50 percent probability 
or more) that such disorder is 
etiologically related to service, to 
include sandstorms and/or smoke exposure.  

If the eye symptomatology cannot be 
attributed to any known clinical 
diagnosis, the examiner should indicate 
whether it represents an objective 
indication of chronic disability 
resulting from an undiagnosed illness 
related to the veteran's Persian Gulf War 
service, or a medically unexplained 
chronic multisymptom illness, which is 
defined by a cluster of signs or 
symptoms.  

The examiner should provide rationales 
for all opinions given.  

4.  After ensuring that all development 
is complete and all opinions have been 
obtained, re-adjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The veteran is advised that the 
examinations requested in this remand are 
necessary to evaluate his claims.  
Failure without good cause, to report for 
scheduled examinations could result in 
denial of those claims.

If the veteran fails to report for any 
examinations, the AMC/RO should obtain 
copies of the notice of the examination 
or appropriate certification from the 
facility scheduling the examination.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

